Citation Nr: 1126998	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from May 1967 to May 1971 and from November 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further disposition of the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2010).

In an Appellant's Brief dated in May 2011, the Veteran's representative asserted that the Veteran's bilateral hearing loss was more severe than reflected by the currently assigned disability rating.  The Veteran's representative further indicated that the most recent VA audio examination of the Veteran was conducted in April 2009 and thus was too remote in time to adequately evaluate the current state of the Veteran's disability.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  On remand, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss disability. The examiner must review the entire claims file in conjunction with conducting the examination of the Veteran. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability on his occupational and daily life.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action is required. If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


